UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to APRECIA, INC. (Exact name of small business issuer as specified in its charter) Commission File No.: 333-138625 Delaware 20-4378866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9 Dolson Road, Monsey, NY 10952 (Address of principal executive offices) 646-378-8008 (Issuer’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer. See the definition of “accelerated filer” and “large accelerated filer,” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one) Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 16,761,597 shares of Common Stock, as of July 12, 2012. Transitional Small Business Disclosure Format (check one): Yes o No x APRECIA, INC. FORM 10-Q TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION F-1 ITEM 1 Financial Statements F-2 ITEM 2 MManagement's Discussion and Analysis and Results of Operations 1 ITEM 4 Controls and Procedures 7 PART II OTHER INFORMATION 8 ITEM 1 Legal Proceedings 8 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds. 8 ITEM 3 Defaults Upon Senior Securities 8 ITEM 4 Submission of Matters to a Vote of Security Holders. 8 ITEM 5 Other Information 8 ITEM 6 Exhibits 8 SIGNATURES 11 CERTIFICATIONS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Aprecia, Inc. March 31, 2010 and 2009 Index to the Financial Statements Contents Page(s) Balance Sheets at March 31, 2010 (Unaudited) and June 30, 2009 F-2 Statements of Operations for the Three and Nine Months Ended March 31, 2010 and 2009 (Unaudited F-3 Statement of Stockholders’ Deficit for the Interim Period Ended March 31, 2010 (Unaudited) F-4 Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 F-1 Aprecia, Inc. Balance Sheets March 31, June 30, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets 17,383 Total Assets $ $ 17,383 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses $ $ 18,450 Accrued interest 306,071 Accrued liquidated damages 106,667 Convertible debentures 515,466 Loans payable - stockholder 64,000 Notes payable 228,994 Total Current Liabilities 1,239,648 DERIVATIVE WARRANT LIABILITY 53,646 Total Liabilities 1,293,294 STOCKHOLDERS' DEFICIT: Preferred stock: $0.0001 par value; 10,000,000 shares authorized; none issued or outstanding - - Common stock: $0.0001 par value; 250,000,000 shares authorized; 16,761,597 shares issued and outstanding Additional paid-in capital 237,507 Accumulated deficit ) ) Total Stockholders' Deficit ) (1,275,911
